Gildersleeve, J.
This is one of numerous actions brought by the plaintiff against the defendant to recover a penalty for a refusal to give a transfer. The complaint was verified December 7, 1905, and in it the plaintiff avers that' the refusal to give a transfer occurred on that day; it also alleged that the conductor of a Broadway car upon which she first became a passenger gave her a transfer to the Houston street line, while her testimony upon the trial was that she obtained a transfer from an agent on the street, and that the refusal to give a re-transfer occurred on July 7, 1905. A motion made by the defendant at the close of the case to dismiss, on the ground that the proof failed to conform to the pleadings, was denied. Ho motion to amend the pleadings to conform to the proof was made by the plaintiff. Judgment was given in her favor. The right of a plaintiff *642to recover in this character of action is purely statutory, and the actions in nearly all cases are merely speculative. In view of the fact that cumulative penalties cannot be recovered and that the institution of an action for a penalty is to be regarded as a waiver of all previous penalties (Griffin v. Interurban St. R. Co., 179 N. Y. 449) it follows that, in actions of this character, 'where the plaintiff has several actions to recover for penalties pending, the proof should be strictly in conformity to the pleadings. Moreover, the defendant should not be called upon to contest the right of the plaintiff to recover for a violation sworn to in her complaint as having occurred on December 7, 1905, when upon the trial she testifies it was on July 7, 1905.
Fitzgerald and Goff, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.